                                         Case 2:18-bk-20151-ER       Doc 1638 Filed 02/26/19 Entered 02/26/19 21:27:18                 Desc
                                                                       Main Document    Page 1 of 9


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           5
                                               Attorneys for the Chapter 11 Debtors and
                                           6   Debtors In Possession

                                           7                      UNITED STATES BANKRUPTCY COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           8
                                                In re                                         Lead Case No. 2:18-bk-20151-ER
                                           9
                                                VERITY HEALTH SYSTEM OF                       Jointly Administered With:
                                          10    CALIFORNIA, INC., et al.,                     Case No. 2:18-bk-20162-ER
601 SOUTH FIGUEROA STREET , SUITE 2500




                                                                                              Case No. 2:18-bk-20163-ER
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11          Debtors and Debtors In                  Case No. 2:18-bk-20164-ER
                                                Possession.                                   Case No. 2:18-bk-20165-ER
                                                                                              Case No. 2:18-bk-20167-ER
         DENTONS US LLP




                                          12     Affects All Debtors
            (213) 623-9300




                                                                                              Case No. 2:18-bk-20168-ER
                                          13                                                  Case No. 2:18-bk-20169-ER
                                                 Affects Verity Health System of             Case No. 2:18-bk-20171-ER
                                                  California, Inc.                            Case No. 2:18-bk-20172-ER
                                          14     Affects O’Connor Hospital                   Case No. 2:18-bk-20173-ER
                                                 Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20175-ER
                                          15     Affects St. Francis Medical Center          Case No. 2:18-bk-20176-ER
                                                 Affects St. Vincent Medical Center          Case No. 2:18-bk-20178-ER
                                          16     Affects Seton Medical Center                Case No. 2:18-bk-20179-ER
                                                 Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20180-ER
                                          17     Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20181-ER
                                                  Foundation
                                          18     Affects St. Francis Medical Center of       Hon. Judge Ernest M. Robles
                                                  Lynwood Foundation
                                          19     Affects St. Vincent Foundation              THIRD SUPPLEMENT TO AMENDED
                                                 Affects St. Vincent Dialysis Center, Inc.   NOTICE OF CONTRACTS DESIGNATED BY
                                          20     Affects Seton Medical Center Foundation     SANTA CLARA COUNTY FOR ASSUMPTION
                                                 Affects Verity Business Services            AND ASSIGNMENT [RELATED DKT. NOS.
                                          21     Affects Verity Medical Foundation
                                                 Affects Verity Holdings, LLC                1110, 1394, 1421]
                                          22     Affects De Paul Ventures, LLC
                                                 Affects De Paul Ventures - San Jose
                                          23      Dialysis, LLC
                                          24              Debtors and Debtors In
                                                Possession.
                                          25

                                          26
                                                         PLEASE TAKE NOTICE that, on December 19, 2018, the above-captioned debtors and
                                          27   debtors in possession (the “Debtors”) filed the Amended Notice of Contracts Designated By Santa
                                               Clara County for Assumption and Assignment [Docket No. 1110], which attached as Exhibit “A”,
                                          28   a list of all executory contracts and unexpired leases relating to O’Connor Hospital and Saint Louise
                                         Case 2:18-bk-20151-ER          Doc 1638 Filed 02/26/19 Entered 02/26/19 21:27:18                            Desc
                                                                          Main Document    Page 2 of 9


                                           1   Regional Hospital that Santa Clara County (“SCC”) desires to have assigned to it (the “Designated
                                               Contracts List”) upon the closing of the sale (the “Sale”) of O’Connor Hospital and Saint Louise
                                           2   Regional Hospital and related assets to SCC.
                                           3
                                                      PLEASE TAKE FURTHER NOTICE that, on December 27, 2018, the Court entered an
                                           4   Order (A) Authorizing the Sale of Certain of the Debtors’ Assets to Santa Clara County Free and
                                               Clear of Liens, Claims, Encumbrances, and Other Interests; (B) Approving the Assumption and
                                           5   Assignment of Unexpired Lease Related Thereto; and (C) Granting Related Relief [Docket No.
                                               1153] (the “Sale Order”).
                                           6
                                                       PLEASE TAKE FURTHER NOTICE that, on January 28, 2019, the Debtors filed a
                                           7   Supplement to Amended Notice of Contracts Designated by Santa Clara County for Assumption
                                           8   and Assignment [Docket No. 1394], removing two contracts from the Designated Contracts List.
                                               On January 30, 2019, the Debtors filed a Second Supplement to Amended Notice of Contracts
                                           9   Designated By Santa Clara County for Assumption and Assignment [Docket No. 1421], adding
                                               certain contracts to the Designated Contracts List.
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                      PLEASE TAKE FURTHER NOTICE that SCC has elected to remove the contracts (the
                                          11   “Removed Contracts”) listed on Exhibit “A,” attached hereto, from the Designated Contracts List.
                                               The Removed Contracts either were incorrectly classified as contracts solely with O’Connor
         DENTONS US LLP




                                          12
            (213) 623-9300




                                               Hospital or Saint Louise Regional Hospital or they expired prepetition and were inadvertently listed
                                          13   on Schedule G (Executory Contracts and Unexpired Leases) to the Debtors O’Connor Hospital
                                               and Saint Louise Regional Hospital’s Schedules of Assets and Liabilities [Case No. 18-20168, Dkt.
                                          14   No. 12; Case No. 18-20162, Dkt. No. 10] (“Schedule G”) and, thus, should not have been listed on
                                               the Designated Contracts List.
                                          15
                                                       PLEASE TAKE FURTHER NOTICE that SCC has also elected to add additional
                                          16
                                               contracts (the “Added Contracts”) listed on Exhibit “B,” attached hereto, to the Designated
                                          17   Contracts List. These Added Contracts are either new contracts recently entered into by O’Connor
                                               Hospital or Saint Louise Regional Hospital or were inadvertently not listed on Schedule G and,
                                          18   thus, not listed on the Designated Contracts List. 1
                                          19            PLEASE TAKE FURTHER NOTICE that the Added Contracts listed on Exhibit “B”
                                               shall be assumed and assigned to SCC at the closing of the Sale.
                                          20
                                                      PLEASE TAKE FURTHER NOTICE that the Debtors will contact each counterparty to
                                          21
                                               the Added Contracts to determine if there are any objections to the assumption and assignment of
                                          22   the Added Contracts to SCC and/or the proposed cure amounts. If there are any such objections,
                                               the Debtors will either enter into a stipulation with the counterparty to resolve the objection or ask
                                          23   the Court to set a briefing schedule and a hearing to resolve the objection.
                                          24

                                          25

                                          26   1
                                                 The Debtors note that, although the Sale Order provided that the Debtors must file a notice identifying any
                                               “Subsequently Identified Contracts” by January 23, 2019, this deadline was only applicable to existing contracts. See
                                          27   Sale Order, ¶¶ 16, 36. The Added Contracts are either new contracts or were not listed on Schedule G and, thus, were
                                               not existing contracts when SCC created the Designated Contracts List. Thus, the Added Contracts are not subject to
                                          28   the January 23, 2019 deadline.

                                                                                                       -2-
                                               110345716\V-2
                                         Case 2:18-bk-20151-ER      Doc 1638 Filed 02/26/19 Entered 02/26/19 21:27:18                Desc
                                                                      Main Document    Page 3 of 9


                                           1           PLEASE TAKE FURTHER NOTICE that the cure amounts for the Designated Contracts
                                               listed on Exhibit “C” hereto reflect payments made to the counterparties under the Critical Vendor
                                           2   Order [Dkt. No. 436] or the agreed cure amount.
                                           3

                                           4
                                                Dated: February 26, 2019                         DENTONS US LLP
                                           5                                                     SAMUEL R. MAIZEL
                                                                                                 TANIA M. MOYRON
                                           6

                                           7                                                     By      /s/ Tania M. Moyron
                                                                                                            Tania M. Moyron
                                           8
                                                                                                 Attorneys for the Chapter 11 Debtors and
                                           9                                                     Debtors In Possession
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                             -3-
                                               110345716\V-2
Case 2:18-bk-20151-ER   Doc 1638 Filed 02/26/19 Entered 02/26/19 21:27:18   Desc
                          Main Document    Page 4 of 9



                              EXHIBIT A
County of Santa Clara
             Case 2:18-bk-20151-ER    Doc 1638 Filed 02/26/19 Entered 02/26/19 21:27:18           Desc
Removed Contracts
                                        Main Document    Page 5 of 9

Ref #     Debtor               Contract Counterparty             Nature of Contact / Lease        Termination Date
  1        SLRH     RN NETWORK INC                        SERVICES-STAFFING                          7/31/2018
  2        SLRH     PRESS GANEY ASSOCIATES, INC.          SERVICES-PATIENT SATISFACTION SURVEYS      3/31/2019
Case 2:18-bk-20151-ER   Doc 1638 Filed 02/26/19 Entered 02/26/19 21:27:18   Desc
                          Main Document    Page 6 of 9



                              EXHIBIT B
County of Santa Clara
              Case
New Supplemental      2:18-bk-20151-ER
                   Designated                     Doc
                              Contracts To Be Assumed   1638 Filed 02/26/19 Entered 02/26/19 21:27:18             Desc
                                                       Main Document   Page 7 of 9


 Ref #      Debtor                  Contract Counterparty                  Nature of Contact / Lease   Termination Date   Cure Amount
  1          OCH        Cross Country Staffing                     Services-Staffing                      1/29/2021             $0.00
  2          OCH        PolicyStat, LLC                            Services-Data Reporting                6/28/2019             $0.00
  3          OCH        Fastaff LLC                                Services-Staffing (Nursing)           11/28/2020             $0.00
  4          SLRH       Sandeep N. Gidvani, MD, Inc.               Physicians-On Call                     1/31/2020             $0.00
  5          OCH        Jensen and Partners                        Consulting Services                    Evergreen             $0.00
Case 2:18-bk-20151-ER   Doc 1638 Filed 02/26/19 Entered 02/26/19 21:27:18   Desc
                          Main Document    Page 8 of 9



                              EXHIBIT C
County of Santa Clara
               Case
Modified Cure Amounts    2:18-bk-20151-ER                 Doc 1638 Filed 02/26/19 Entered 02/26/19 21:27:18                                Desc
                                                            Main Document    Page 9 of 9
 Ref #     Debtor                        Contract Counterparty                              Nature of Contact / Lease   Termination Date           Cure Amount
   1         OCH      HEALTHCARE TRANSFORMATION, INC (HCT)                         SERVICES - STAFFING                    10/31/2018       (a) $       62,626.96
   2         OCH      SPECIALTYCARE CARDIOVASCULAR RESOURCES, LLC                  CLINICAL SERVICES AGREEMENT             2/29/2020           $      185,309.38
   3         OCH      SPECTOR, LLC                                                 FACILITY SERVICES AGREEMENT              7/8/2019
   4         OCH      Spector, LLC                                                 FACILITY SERVICES AGREEMENT            07/08/2019
                                                                                                                                           (a)         $9,900.00
   5         OCH      SPECTOR, LLC-ELEVATOR MODIFICATION                           FACILITY SERVICES AGREEMENT              7/8/2019
   6         OCH      SPECTOR, LLC-PYXIS ANCHORING AGREEMENT                       FACILITY SERVICES AGREEMENT              7/8/2019
                                                                                   PHYSICIANS - PROFESSIONAL AND
   7         OCH      CEP AMERICA - ANESTHESIA, PC                                                                         8/31/2019       (a)
                                                                                   ADMINISTRATIVE SERVICES                                                 $0.00
(a) Cure amount reflects critical vendor payment made subsequent to filing of initial cure notice
